
	

114 HR 701 IH: Helping Families Save for Education Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 701
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Walberg (for himself and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand access to Coverdell education savings
			 accounts.
	
	
 1.Short titleThis Act may be cited as the Helping Families Save for Education Act. 2.FindingsThe Congress finds the following:
 (1)College costs have increased tremendously over the past decade. When adjusted for inflation, the average published price for in-State students at public four-year universities is 42-percent higher than it was a decade ago and more than twice as high as it was 20 years ago. The price of private nonprofit four-year institutions has increased 24 percent during the last 10 years and 66 percent during the last 20 years.
 (2)Federal financial aid for students has also increased rapidly but failed to mitigate the issues of rising college costs. Between the 2003–2004 academic year and the 2013–2014 academic year, the amount of Federal financial aid in the form of Pell Grants, Federal student aid, campus based aid, veterans educational benefits, and tax credits increased from $73.5 billion to $164.5 billion or by 124 percent beyond the rate of inflation. The Federal Government’s share of total student aid is 69 percent.
 (3)Students continue to borrow more than they can afford. During the 2012–2013 academic year, approximately 60 percent of students who earned bachelor’s degrees from the public and private nonprofit institutions at which they began their studies graduated with debt. These students borrowed an average of $27,300, an increase of 13 percent compared to 5 years ago and an increase of 19 percent compared to 10 years ago.
			3.Expansion of Coverdell education savings accounts
 (a)Increase in age limitation of beneficiary after which contributions to account cannot be madeSection 530(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking age 18 and inserting age 22. (b)Increase in annual dollar limitation on contributions to accountSection 530(b)(1)(A)(iii) of such Code is amended by striking $2,000 and inserting $10,000.
			(c)Effective dates
 (1)Increase in age limitationThe amendments made by subsection (a) shall apply to contributions made after the date of the enactment of this Act.
 (2)Increase in annual dollar limitation on contributionsThe amendments made by subsection (b) shall apply to contributions made in taxable years ending after the date of the enactment of this Act.
				
